MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA APARTMENT COMMUNITIES REPORTS FOURTH QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended December 31, 2009, of $6,090,000, or $0.21 per diluted common share, as compared to net income available for common shareholders of $4,517,000, or $0.16 per diluted common share, for the fourth quarter of 2008. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $28,698,000 or $0.92 per diluted share/unit, or per Share, for the fourth quarter of 2009, as compared to $28,102,000 or $0.92 per Share for the same quarter of 2008.Fourth quarter 2009 FFO per Share was $0.05 ahead of the mid-point of Mid-America’s guidance. A reconciliation of FFO to net income attributable to Mid-America Apartment Communities, Inc. and an expanded discussion of the components of FFO can be found later in this release. For the year ended December 31, 2009, net income available for common shareholders was $24,346,000, or $0.85 per diluted common share, as compared to $17,384,000, or $0.64 per diluted common share, for the year ended December 31, 2008. For the full year 2009 Mid-America recorded gains from the disposition of three properties totaling $4,649,000; without these gains, net income available per diluted common share for the year 2009 would have been $0.69. For the year ended December 31, 2009, FFO was $116,665,000, or $3.79 per Share, compared to $109,749,000, or $3.73 per Share, for the year ended December 31, 2008, an increase of 1.6%. Highlights: · Stronger than expected operating performance drove FFO per Share for the fourth quarter of 2009 to $0.92 which is $0.05 per Share ahead of the mid-point of previous guidance. · As a result of the stronger than expected operating results, FFO per Share for the full year 2009 was $3.79, which is a record performance for Mid-America and represents a 1.6% increase over the full year 2008. · Physical occupancy for the same store portfolio ended the year at a solid 95.1%, which is 1.7% ahead of the same period in · For the year ended December 31, 2009, same store revenue averaged a decline of 1.2%, and net operating income, or NOI, averaged a decline of 1.5%. · Despite continued weak economic conditions, same store net collection loss remained historically low at only 0.4% of net potential rent during the fourth quarter of 2009. · Same store walk-in leasing traffic during the fourth quarter of 2009 increased 5.6% from the same period in 2008. · Resident move-outs reached a record low of 58% at year-end 2009.This compares to a 61% resident move-out rate for year-end 2008. · Mid-America completed the renovation and repositioning of 368 units in the fourth quarter of 2009, bringing the total for the full year to 2,019 units with rent increases averaging 9%. · Taking advantage of an improved market for making attractive acquisitions, Mid-America acquired three high-quality properties during the fourth quarter totaling 1,311 units for $107.3 million. · During the fourth quarter, Mid-America raised an additional $8.2 million of new equity through the company’s continuous equity offering program at an average price of $47.60 per share, net of fees. · Mid-America’s fixed charge coverage ratio was 2.68 for the fourth quarter of 2009 and the balance sheet remains well positioned to capture new growth opportunities. Wholly-owned Acquisitions: Three High-End Properties Added to the Portfolio On October 9, 2009, Mid-America acquired Park Crest at Innisbrook, a 432-unit upscale community located in the Palm Harbor suburb of Tampa, Florida. The property was built in 2000, has a superior location at the entrance of the Innisbrook Resort and Golf Club, and is located near top schools, retail and employment centers in the market. On December 4, 2009, Mid-America acquired Stone Ranch at Westover Hills, a new 400-unit upscale community completed in 2009.The property is located in the prestigious Westover Hills neighborhood of San Antonio, Texas, overlooking the high-end Hyatt Hill Country Golf Club.The property was recently stabilized and was 93% occupied when acquired. On December 30, 2009, Mid-America acquired Legacy at Western Oaks, an upscale 479-unit community in Austin, Texas.The community is located in a desirable southwest Austin sub-market with quick access to major roads and area employers and was built in 2001.In January, Mid-America transferred ownership of the property to Mid-America Multifamily Fund II, LLC, or Fund II, one of the companies’ joint ventures. The combined investment in the 1,311 units acquired during the fourth quarter totaled $107.3 million, or about $82,000 per unit, well below replacement costs for these three high-quality communities.Mid-America remains active underwriting several other investment opportunities in its target markets. Development: Completed Remaining Project Construction of the 45-unit expansion of Copper Ridge I in Dallas, Texas, the one remaining development project in process, was completed during the fourth quarter with an additional investment of $1.7 million.Leasing of the added units went well during the quarter, with occupancy on the entire 261-unit property reaching 95% at year-end.No further development projects are planned at this time. Property Redevelopment: Continuing to Create Strong Investment Returns Redevelopment of 2,019 apartment units at 53 apartment communities was completed in 2009 at an average cost of $4,125 per unit.The average monthly rent increase achieved on the renovated units was $70 representing a 9% increase from the average rent level of non-renovated apartment units.The projected unleveraged internal rate of return on the renovation program is approximately 10%. Dispositions: Completed Planned Recycling As part of its long-term strategy of maintaining a portfolio of newer, high-quality properties, Mid-America completed the sale of a 25-year old property with 440 units located in Memphis, Tennessee during the fourth quarter.This transaction along with the sale of two other properties earlier in the year in Greensboro, North Carolina and in Grenada, Mississippi, completed Mid-America’s disposition plans for the year.The total sales proceeds for all three assets was approximately $30 million representing a blended cap rate of approximately 7.0% Operating Results: Exceeding Expectations Eric Bolton, Chairman and Chief Executive Officer, said “During the fourth quarter and throughout 2009, despite the economic downturn, Mid-America’s performance held up well and generated results that were well ahead of expectations.This solid performance is attributable to our strategy of diversifying capital across the high-growth Sunbelt region, supported by a strong operating platform capable of capturing performance and long-term value creation exceeding market norms. “These same attributes and capabilities position the company to weather what is expected to be a slow recovery in apartment leasing fundamentals.Mid-America’s disciplined approach to deploying capital, sophisticated operating platform and solid balance sheet put the company in position to not only hold up well during this down part of the cycle, but also aggressively participate in the recovery cycle for the apartment business expected to get underway in late 2010 and into 2011.We are excited about the terrific new investments captured over the last half of 2009 and we look forward to executing on additional growth opportunities in 2010.” Al Campbell, Executive Vice President and Chief Financial Officer, said “Our balance sheet continues to be in a strong position with debt to total market capitalization at 46% and our fixed charge coverage ratio at 2.68, well ahead of the prior year level of 2.51.We have completed the negotiations of our only debt maturity for 2010, the $50 million bank credit facility, and expect to close the renewal in the first quarter of 2010.” Fourth Quarter 2009 Same Store Results Percent Change From Three Months Ended December 31, 2008 (Prior Year): Average Physical Effective Markets Revenue (1) Expense NOI (1) Occupancy Rent per Unit Large -3.1% -1.4% -4.3% 1.6% -5.2% Secondary -0.9% 0.6% -1.9% 1.9% -3.4% Operating Same Store -2.0% -0.4% -3.1% 1.7% -4.3% Total Same Store -1.7% -0.4% -2.6% (1) Revenue and NOI by market and for Operating Same Store are presented before the impact of straight-line revenue adjustments. Total Same Store includes straight-line revenue adjustments. A reconciliation of NOI to net income attributable to Mid-America Apartment Communities, Inc. and an expanded discussion of the components of NOI can be found later in this release. Same store results for the fourth quarter of 2009 reflect the continued impact of re-pricing the portfolio to the weaker market conditions as compared to the prior year.Same store revenues for the fourth quarter of 2009 declined 1.7% compared to the same period in 2008.The decline was primarily related to a 4.3% reduction in average effective rents which declined to $719 per unit during the fourth quarter of 2009 from $751 per unit for the same period in 2008.Although declining during the fourth quarter of 2008, the steepest decline in lease re-pricing occurred in the second quarter of 2009.Since then, rents have remained fairly stable, considering seasonal impact, but re-pricing the portfolio to current levels should continue to produce unfavorable comparisons for another few quarters.Strong occupancy offset a large portion of the pricing decline, as the same store portfolio ended the year at 95.1% occupancy, as compared to 93.4% at the same point in the prior year.Contributions from some of Mid-America’s new fee initiatives during the fourth quarter also contributed to off-setting some of the decline in rents as compared to prior year. Same store operating expenses remained under control during the fourth quarter of 2009, declining 0.4% from the prior year.Real estate tax expense continued to reflect the favorable impact of successful prior year appeals and assessment challenges, providing the majority of the reduction in operating expenses compared to the prior year. Same store NOI decreased by 2.6% in the fourth quarter of 2009 compared to the same quarter a year ago. Excluded from the same store group are six properties that are part of Mid-America’s redevelopment program that are going through an extensive renovation. The supplementary schedules contain an additional performance chart which adds this six-property group back to same store. Financing, Balance Sheet: Continued Strength and Capacity for Growth Mid-America’s balance sheet continues to show strength with the fixed charge coverage reaching 2.68, compared to 2.51 for the same quarter a year ago.As of December 31, 2009, total debt was 50% of gross assets and Mid-America had approximately $100 million of excess cash and available capacity under current credit facilities. Mid-America’s only debt maturity for 2010 is its $50 million bank line of credit, maturing in May. Terms have been negotiated and renewal is expected late in the first quarter of 2010. On November 1, 2009, Mid-America replaced a $65 million security under its Fannie Mae credit facility, which had a fixed rate of 7.7%, using variable rate borrowings under the same facility. A combination of fixed rate agency financing and interest rate caps are planned to fix or hedge the interest rate on the new borrowings, which are expected to produce annual savings between $0.08 and $0.10 of FFO per Share. At December 31, 2009, 81.2% of Mid-America’s debt was fixed or hedged against rising interest rates.An additional 1.8% was hedged with a $25 million interest rate cap traded in January 2010. Mid-America raised a total of $8.2 million of additional common equity during the fourth quarter of 2009 at an average price of $47.60 per share net of issuance costs using our long established continuous equity offering program. Adjusted Funds from Operations and Capital Expenditures Recurring capital expenditures totaled $3.0 million for the fourth quarter of 2009, approximately $0.10 per Share, resulting in adjusted funds from operations, or AFFO, of $0.82 per Share compared to AFFO of $0.81 per Share in the fourth quarter of last year. Total property capital expenditures on existing properties were $4.9 million, plus $1.5 million of expenditures on the redevelopment program for the fourth quarter.For all of 2009, recurring capital expenditures totaled $21.9 million, approximately $0.71 per Share, resulting in AFFO of $3.08 per Share compared to $2.99 per Share for 2008.For the year ended December 31, 2009, total property capital expenditures on existing properties were $31.3 million, plus redevelopment expenditures of $9.7 million. A reconciliation of AFFO to net income attributable to Mid-America Apartment Communities, Inc. and an expanded discussion of the components of AFFO can be found later in this release. Common Dividend: $2.46 Annual Rate Mid-America’s Board of Directors voted to continue the quarterly common dividend at the existing annual rate of $2.46 per common share/unit, and declared its 64th consecutive quarterly common dividend to be paid on January 29, 2010 to holders of record on January 15, 2010. 2010 Guidance The forecast for 2010 is built on several key assumptions.Mid-America’s management believes that unemployment will remain near the current high levels through most of 2010 causing continued weak leasing demand in most markets.Growth in the supply of new apartments is also expected to remain muted in most markets in 2010, setting the stage for strong recovery beginning in 2011.Given expected weak pricing power in 2010, the focus through much of the year will be on protecting occupancy and controlling operating expenses.Although new lease prices are projected to be essentially stable, pricing actions taken in 2009 will continue to put pressure on rental revenues through much of 2010 until the portfolio is fully re-priced late in the year. Management expects FFO per Share for 2010 to be in the range of $3.45 to $3.65, at the mid-point a 6.3% reduction from 2009 results.FFO for the first quarter is anticipated to be in the range of $0.86 to $0.96 per Share, in the second quarter $0.84 to $0.94 per Share, for the third quarter $0.80 to $0.90 per Share, and for the fourth quarter $0.85 to $0.95 per Share. 2010 Same Store Projections Total same store NOI for 2010 is forecast to decline in a range of 5% to 7%, which compares to an average decline of 1.5% for 2009.The continued roll-out of Mid-America’s bulk cable program is projected to have a positive impact in 2010, with $750,000 net contribution expected to NOI for the full year. Under this new program gross revenues and expenses will now be reported on separate line items.Consequently, revenue and expense comparisons to prior year will be presented considering this change. Before the impact of the bulk cable program, revenues for 2010 are projected to decline in a range of 2% to 3%, and property operating expenses for 2010 are projected to grow between 2% and 3%.Including bulk cable, total revenues are projected to be flat to a decline of 1%, and total expenses are projected to grow between 7% and 8%.Real estate tax expense is expected to increase approximately 4% as management anticipates more aggressive state and local government rate increases for 2010. Redevelopment Management anticipates that it will continue its moderated pace on the program to renovate selected properties, and expects to invest approximately $9 million in 2,000 apartment units during 2010, achieving incremental rent increases averaging 8% to 9%. Joint Venture Management expects to add $150 million in assets to Fund II during 2010, including Legacy at Western Oaks in Austin, Texas, which was purchased by Mid-America in December 2009 and transferred to Fund II in January 2010. Acquisitions, Dispositions and Development Management projects the acquisition of approximately $150 million of wholly-owned properties in 2010.No dispositions or new development projects are currently planned for 2010. General and Administrative Expense Property management expense combined with general and administrative expense, or G&A, are projected to increase from $28.5 million in 2009 to between $29 million and $30 million in 2010. Since Mid-America includes performance bonuses for multi-site and home-office management within G&A, total costs will change based on actual company and property results. Interest Expense Management projects interest rates based on the forward yield curve, and anticipates that its average borrowing cost will be in the range of 4.1% to 4.3% for 2010.
